Case 1:17-cv-06127-ILG-ST Document 46 Filed 12/18/19 Page 1 of 1 PageID #: 294
                                   CIVIL MINUTE ENTRY



    BEFORE:               Magistrate Judge Steven L. Tiscione

                         December 12, 2019
    DATE:

                         10:30
    TIME:

    DOCKET               CV-17-6127 (ILG)
    NUMBER(S):
    NAME OF              Chincha v. Patel
    CASE(S):

    FOR                  Leon
    PLAINTIFF(S):
    FOR                  Mizrahi
    DEFENDANT(S):

    NEXT
    CONFERENCE(S):

    FTR/COURT     FTR (1:36 - 1:41, 2:48 - 2:50)
    REPORTER:
    RULINGS FROM Settlement Conference           :
   Settlement discussions were held but the parties were unable to reach a disposition at this
   time. The consent MOTION for Extension of Time to Complete Discovery [39] is granted.
   The deadline for completion of discovery is extended to March 20, 2020 and the deadline
   for beginning dispositive motion practice is April 20, 2020.
